   Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 1 of 22



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

DISH NETWORK L.L.C.,                   §
                                       §     Civil Action No. 4:19-cv-2994
            Plaintiff,                 §
                                       §
     v.                                §
                                       §
HUNG TRAN and THI NGA NGUYEN,          §
d/b/a Easybox IPTV,                    §
                                       §
            Defendants.                §
                                       §




 Memorandum of Points and Authorities in Support of Plaintiff DISH Network L.L.C .’s
       Motion for Default Judgment Against Hung Tran and Thi Nga Nguyen
       Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 2 of 22




                                                      Table of Contents

I.       Summary ........................................................................................................................ 1

II.      Argument and Authorities ............................................................................................... 2

         A.        Legal Standard .................................................................................................... 2

         B.        The Court has Jurisdiction to Grant Default Judgment. ........................................ 2

         C.        Default Judgment on Count I, Direct Copyright Infringement. ............................ 3

                   1.         DISH Owns Valid Copyrights. ................................................................ 3

                   2.         Defendants Infringed DISH’s Copyrights. ............................................... 7

         D.        Statutory Damages Should be Awarded for Copyright Infringement. ................... 8

                   1.         Defendants are Engaged in Massive Copyright Infringement. .................. 8

                   2.         Statutory Damages at $150,000 Per Registered Work. ............................. 9

         E.        DISH Should be Awarded Permanent Injunctive Relief. .................................... 14

                   1.         DISH’s Irreparable Harm and Money Damages are Inadequate. ............ 14

                   2.         The Balance of Equities and Public Interest Favor an Injunction. ........... 16

                   3.         The Court Should Order Third Party Service Providers to Cease Providing
                              Services Supporting Defendants’ infringement. ..................................... 17

                   4.         The Court Should Order Registries and Registrars to Disable and Transfer
                              to DISH the Domains Supporting Defendants’ Infringement. ................. 18

III.     Conclusion ................................................................................................................... 19




                                                                   ii
    Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 3 of 22




       In accordance with Federal Rule of Civil Procedure 55(b)(2), DISH Network L.L.C.

(“DISH”) moves the Court to grant default judgment against Hung Tran (“Tran”) and Thi Nga

Nguyen (“Nguyen,” collectively, “Defendants”).

                                        I.     Summary

       Defendants’ Easybox service perpetrates and facilitates copyright infringement on a

massive scale through the unauthorized copying, distribution and public performance of

international television channels and programs in the United States. Defendants’ wrongful acts

infringe DISH’s exclusive rights to distribute and publicly perform the programming that airs on

these protected channels.

       Defendants established a broadcasting network that, without authorization, continuously

captures and transmits the protected channels over the Internet to users of Defendants’ Easybox

set-top boxes, smart IPTV subscriptions, and subscription renewals in the United States. As such,

Defendants are liable for direct copyright infringement.

       Defendants engaged in these illegal activities since at least January 2016, despite having

received at least 112 notices of infringement informing them of the infringing nature of their

conduct and demanding that they remove the protected channels from the Easybox service.

Defendants have not ceased the infringements. Even after being sued in this case, Defendants

continue to transmit DISH’s copyrighted works without authorization.

       Despite proper service, Defendants failed to respond to DISH’s first-amended complaint

or otherwise defend. Default judgment is now appropriate. DISH requests statutory damages for

66 registered, copyrighted works, which represents a small fraction of Defendants’ overall




                                                1
     Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 4 of 22




infringement, and a permanent injunction to prevent further infringement of DISH’s copyrights

and further irreparable harm to DISH.

                              II.       Argument and Authorities

A.     Legal Standard

       Default judgment is properly entered if the well-pleaded factual allegations in the

complaint, taken as true, establish Defendants’ liability. See Nishimatsu Constr. Co. v. Houston

Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975). Damages may be awarded without a hearing if

“the amount claimed is a liquidated sum or one capable of mathematical calculation.” James v.

Frame, 6 F.3d 307, 310 (5th Cir. 1993).

B.     The Court has Jurisdiction to Grant Default Judgment.

       Defendants defaulted by failing to respond to or defend this action despite being properly

served. (Dkts. 18-19 (affidavits of service).) Defendants were served with summons, DISH’s First

Amended Complaint, DISH’s Application for Clerk’s Entry of Default, and this motion, among

other documents. (Id.; Declaration of Stephen M. Ferguson [Ferguson Decl.] ¶ 5; Dkt. 21-4;

Certificate of Service.) Defendants are Vietnam residents and not minors, incompetent, or exempt

under the Servicemembers’ Civil Relief Act. Fed. R. Civ. P. 55(b)(2); (See Dkt. 12, First Amended

Complaint (“FAC”) ¶¶ 1, 3, 12-31 (Resident of Vietnam and copyright infringement); Dkts. 18-

19 (served in Vinh, Vietnam); Dkt. 21-1 ¶¶ 5-7, Exs. 2-3 (must be at least 18 years old to have a

PayPal account).)

       The Court has subject matter jurisdiction, and personal jurisdiction and venue are both

proper. (FAC ¶¶ 3-6; Dkts. 18-19.) Defendants operate a television rebroadcasting enterprise of

international scope that makes DISH’s copyrighted works available to customers in the United

States. (FAC ¶¶ 8-10, 12-15, 18-21). Defendants obtained accounts with United States based

                                                2
     Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 5 of 22




payment processer PayPal, contracted with a warehousing and logistics service provider and

retailers in the United States, and used a United States bank account. (See Ferguson Decl. ¶¶ 6-9,

Exs. 4-7; Duval Decl. ¶¶ 4-6.)
C.     Default Judgment on Count I, Direct Copyright Infringement.

       A claim for copyright infringement has two elements: “(1) ownership of a valid copyright,

and (2) copying of constituent elements of the work that are original.” Feist Publ’ns, Inc. v. Rural

Tel. Serv. Co., 499 U.S. 340, 361 (1991).

       1.      DISH Owns Valid Copyrights.

       DISH is the fourth largest pay-television provider in the United States, delivering

copyrighted programming to millions of subscribers nationwide via Satellite under the “DISH”

brand and over-the-top services under the “Sling” brand. (FAC ¶ 7.) Through its satellite and Sling

services, DISH is one of the largest providers of international television channels in the United

States. (Id.) DISH contracts for and licenses rights for the international channels it distributes from

channel owners and their agents including Al Jazeera Media Network; ARY Digital USA LLC;

B4U U.S.; GEO USA LLC; Hum Network Limited; MBC FZ LLC; MSM Asia Limited;

International Media Distribution (Luxembourg) S.A.R.L.; World Span Media Consulting, Inc.;

and Dream Media (collectively, the “Networks) (Id. ¶ 8.)

       Networks provide channels that include Al Arabiya, Al Hayah 1, Al Jazeera Arabic News,

Al Jazeera Mubasher, ART Cima, ARY Digital, B4U Music, CBC, CBC Drama, Dream 2, Future

TV, Geo News, Geo TV, Hekayat, Hum TV, Hum World, LBC, LDC, MBC1, MBC Drama, MBC

Kids (a/k/a MBC3), MBC Masr, Melody Classic, SAB, and SET Max (collectively, the “Protected

Channels”). (Id. ¶ 9.) Many of the works that aired on the Protected Channels and for which DISH

holds exclusive distribution and public performance rights are registered with the United States


                                                  3
    Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 6 of 22




copyright office. 1 (Id. ¶ 10, Ex. 1; Ferguson Decl. ¶¶ 10-15, Exs. 11-16.) DISH also holds exclusive

distribution and public performance rights for a vast number of additional, unregistered

copyrighted works that aired on the Protected Channels. (FAC ¶ 10, Ex. 2.)

       DISH holds the exclusive right to distribute and publicly perform in the United States the

works that air on the Protected Channels pursuant to written licensing agreements with Networks.

(Id. ¶ 10.) The written agreements are sufficient to transfer the specified exclusive rights to DISH.

See 17 U.S.C. §§ 201(d), 204(a) (authorizing transfer of rights protected under the Copyright Act

by signed, written agreement). As the exclusive licensee of the distribution and public performance

rights, DISH may sue for Defendants’ infringement of those rights. 17 U.S.C. § 501(b); Mapp v.

UMG Recordings, Inc., 208 F. Supp. 3d 776, 791 (M.D. La. 2016) (“Accordingly an exclusive

licensee may sue others for infringement….”), vacated in part on other grounds, No. 15-602-

JWD-RLB, 2017 WL 3675419 (M.D. La. May 3, 2017); Davis v. Blige, 505 F.3d 90, 100 n.10 (2d

Cir. 2007) (“Under current copyright law, exclusive licenses are recognized as a type of an

ownership interest …. Exclusive licensees may sue without joining the copyright owners”).

       The foregoing well-pleaded allegations from DISH’s FAC, taken as true, satisfy the

requirement of copyright ownership. (See FAC ¶¶ 8-10; Ferguson Decl. ¶¶ 10-15, Exs. 11-16); see

17 U.S.C. § 410(c) (stating that a certificate of registration is “prima facie evidence of the validity

of the copyright and of the facts stated in the certificate,” including ownership); DISH Network

L.L.C. v. Dima Furniture Inc., No. TDC-17-3817, 2019 WL 2498224, at *3 (D. Md. June 17, 2019)

(“Accepting the allegations in DISH’s First Amended Complaint as true, DISH has established

that it held the exclusive right to distribute and publicly perform the works on the Protected


1
  Defendants transmitted DISH’s registered and unregistered copyrighted works on the Easybox
service. (FAC ¶¶ 7, 27; Duval Decl. ¶¶ 8, 12, Ex. 1.)
                                                  4
    Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 7 of 22




Channels….”), report and recommendation adopted, 2019 WL 5588901 (D. Md. July 12, 2019);

DISH Network L.L.C. v. Mo’ Ayad Al Zayed Trading Est., No. 4:17-cv-03909, Dkt. 24 at 1-2 (S.D.

Tex. Aug. 24, 2018) (granting default judgment and finding that DISH owns copyrights in works

that air on substantially the same channels as those at issue in this case); DISH Network L.L.C. v.

Shava IPTV Network LLC, No. 1:15-cv-00706 (TSE/IDD), Dkt. 120 at 9 (E.D. Va. Sept. 15, 2016)

(plaintiffs presumed to have valid copyrights because copyrights registered with U.S.C.O.); DISH

Network L.L.C. v. TV Net Solutions, LLC, No. 6:12-cv-1629-Orl-41TBS, 2014 WL 6685351, at

*4-5 (M.D. Fla. Nov. 25, 2014) (granting default judgment finding copyright ownership was

sufficiently alleged where complaint stated the plaintiff held the exclusive right to distribute

television programs pursuant to written agreements entered into with channel providers).

(Ferguson Decl. ¶¶ 17-18, Exs. 19-20) (attaching orders from Mo’Ayad and Shava).

        A published work is protected provided: “(1) on the date of first publication, one or more

of the authors … is a national, domiciliary, or sovereign authority of a treaty party … ; or (2) the

work is first published … in a foreign nation that, on the date of first publication, is a treaty party.”

17 U.S.C. § 104(b).

        DISH claims protection for works that aired on the Protected Channels and were authored

or first published in the United Arab Emirates, Qatar, Egypt, Lebanon, Pakistan, and India. (FAC

¶ 26.) These nations are party to a copyright treaty adhered to by the United States, the Berne

Convention for the Protection of Literary and Artistic Works, and therefore each is a “treaty party”

under   section 104(b).      17    U.S.C.    § 101; U.S.C.O., Circular           38(a),   available at

www.copyright.gov/circs/circ38a.pdf. The works at issue therefore satisfy the requirements of

section 104(b) for protection under the Copyright Act.



                                                   5
    Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 8 of 22




       DISH’s copyrighted works need not be registered with the United States Copyright Office

to be protected. Registration is only necessary for a “United States work.” 17 U.S.C. § 411(a);

UAB “Planner 5D” v. Facebook, Inc., No. 19-cv-03132-WHO, 2019 WL 6219223, at *5 (C.D.

Cal. Nov. 21, 2019) (“The registration requirement applies only to “United States work[s].”). A

work first published in a treaty party is not a “United States work.” See 17 U.S.C. § 101 (defining

the term as a work first published in the United States, simultaneously in the United Sates and

another place, or in a foreign nation not a treaty party). DISH alleges that its copyrighted programs

are not United States works because they were authored or first published in the United Arab

Emirates, Qatar, Egypt, Lebanon, Pakistan, and India which are treaty parties under the Copyright

Act. (FAC ¶ 26.) Thus, neither DISH nor Networks are required to register their works. 17 U.S.C.

§ 411(a).

       However, as discussed in Part II.D.1, 66 of DISH’s copyrighted works are registered with

the United States Copyright Office, which creates a presumption as to ownership and validity. See

17 U.S.C. § 410(c); Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir. 2004) (“A

certificate of registration, if timely obtained, is prima facie evidence of both that a copyright is

valid and that the registrant owns the copyright.”); Shava, Dkt. 120 at 9 (applying § 410(c)

presumption to registered Hindi language programs). “[O]wnership of a valid copyright” is

established by default. Feist, 499 U.S. at 361. DISH is the exclusive licensee pursuant to written

agreements with Networks, and therefore DISH holds the copyrights in the registered works. (FAC

¶ 10); see Glovaroma, Inc. v. Maljack Prods., Inc., 71 F. Supp. 2d 846, 854 (N.D. Ill. 1999)

(plaintiffs/assignee created a rebuttable presumption that a third party copyright claimant was the

owner of the copyright via the registration certificate and the defendant failed to introduce any

factual evidence to counter the registration certificate); Smith v. Casey, 741 F.3d 1236, 1241 (11th

                                                 6
    Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 9 of 22




Cir. 2014) (explaining that § 501(b) provides standing to both the legal and beneficial owner of a

copyright interest and authorizing one to rely on a copyright registration issued to the other).

       2.      Defendants Infringed DISH’s Copyrights.

       Copyright infringement requires “copying of constituent elements of the work that are

original.” Feist, 499 U.S. at 361. Copying means to violate an exclusive right granted to copyright

owners in 17 U.S.C. § 106, including to distribute or publicly perform. Alcatel USA, Inc. v. DGI

Techs., Inc., 166 F.3d 772, 787-88, n.57-58 (5th Cir. 1999).

       Defendants own and operate the Easybox service. (FAC ¶¶ 3, 12.) Defendants retransmit

the Protected Channels through the Easybox service. (Id. ¶ 16.) In particular, Defendants capture

live broadcast signals of the Protected Channels, transcode these signals into a format useful for

streaming over the Internet, and transfer the transcoded content to one or more servers provided,

controlled, and maintained by Defendants. (Id.) The Protected Channels are then transmitted to

Defendants’ customers in the United States via the Easybox service. (Id. ¶¶ 16-17.) As a result,

Defendants directly infringe DISH’s exclusive rights to distribute and publicly perform the works

airing on the Protected Channels through the Easybox service. (Id. ¶¶ 25-29.)

       These well-pleaded allegations in DISH’s complaint establish that Defendants infringed

DISH’s copyrights in works airing on the Protected Channels, thus satisfying the second element

of DISH’s copyright infringement claim. See Am. Broad. Cos. v. Aereo, Inc., 573 U.S. 431, 441-

51 (2014) (holding that provider of centralized equipment used to stream broadcast programming

to its subscribers infringed content owners’ right of public performance); Dima Furniture, 2019

WL 2498224, at *4 (same); Mo’Ayad, Dkt. 24 at 1-2 (same); Shava, Dkt. 120 at 9 (same); China

Central Television v. Create New Tech. (HK) Ltd., No. CV15-01869 MMM, 2015 WL 3649187,

at *8 (C.D. Cal. June 11, 2015) (same); DISH Network L.L.C. v. Lool Tech Co., Ltd., No. 4:16-cv-

                                                 7
     Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 10 of 22




01771, Dkt. 25 at 1 (S.D. Tex. Mar. 17, 2017) (same); (Ferguson Decl. ¶¶ 17-19, Exs. 19-20, 24)

(attaching orders from Mo’Ayad, Shava, and Lool Tech).

         Default judgment should be granted on Count I for direct copyright infringement. See TV

Net, 2014 WL 6685351, at *4 (granting default judgment and finding copyright infringement based

on allegations that defendants transmitted copyrighted programs via similar services); Dima

Furniture, 2019 WL 2498224, at *4 (same); Shava, Dkts. 120 at 9, 124 (same); Lool Tech, Dkt.

25 at 1 (same); (Ferguson Decl. ¶¶ 18-19, Exs. 20-21, 24) (attaching orders from Shava and Lool

Tech).

D.       Statutory Damages Should be Awarded for Copyright Infringement.

         The Copyright Act allows for recovery of the copyright owner’s actual damages plus any

additional profits of the infringer, or statutory damages. See 17 U.S.C. § 504(a). DISH elects

statutory damages and moves the Court to award damages for their 66 registered, copyrighted

works, as requested in the FAC.

         1.     Defendants are Engaged in Massive Copyright Infringement.

         Defendants are infringing DISH’s copyrights on a massive scale by retransmitting the

Protected Channels without authorization on the Easybox service. Monitoring by an enforcement

expert establishes that Defendants have continually transmitted the Protected Channels since at

least January 2016. (Duval Decl. ¶¶ 7-8, 12, Ex. 1.) Monitoring detected 937 instances of

Defendants retransmitting the Protected Channels. (Id.) The number of individual works aired on

the Protected Channels is more substantial.

         Most of the copyrighted works aired on the Protected Channels are unregistered non-

United States works, for which DISH’s monetary remedy is limited to actual damages and the

disgorgement of a defendant’s profits. See 17 U.S.C. §§ 412, 504. The actual damages that DISH

                                                8
   Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 11 of 22




sustained are difficult to quantify for the reasons stated in Part II.E.1 discussing permanent

injunctive relief, and Defendants’ refusal to participate in this case has prevented DISH from

obtaining evidence of their profits. Consequently, the damages request is limited to registered

works, which allow for recovery of statutory damages.

       DISH owns copyrights in at least 66 works registered with the United States Copyright

Office (the “Registered Works”). (FAC ¶ 10, Ex. 1; Ferguson Decl. ¶¶ 10-15, Exs. 11-16.) Each

of these 66 works was registered within three months of its first publication. (See Ferguson Decl.

¶¶ 10-15, Exs. 11-16.) As a result, the registrations were timely for purposes of awarding statutory

damages. See 17 U.S.C. § 412(2) (“[N]o award of statutory damages . . . shall be made for . . . any

infringement of copyright commenced after first publication of the work and before the effective

date of its registration, unless such registration is made within three months after the first

publication of the work.”).

       The Registered Works are individual episodes of television series that aired on the

Protected Channels. (FAC ¶ 10, Ex.1; Ferguson Decl. ¶¶ 10-15, Exs. 11-16.) Defendants are

deemed to have infringed the copyrights in the Registered Works by virtue of their default. See

Nishimatsu, 515 F.2d at 1206; (FAC ¶ 27). In addition, the monitoring results evidence that

Defendants transmitted the Registered Works on their Easybox service. (See Duval Decl. ¶¶ 8, 12,

Ex. 1 (showing Defendants distributed the Protected Channels on the dates of publication, or on

the dates of monitoring before and after the dates of publication.) DISH requests statutory damages

for each of the 66 Registered Works.
       2.      Statutory Damages at $150,000 Per Registered Work.

       Statutory damages up to $150,000 per work may be awarded for willful infringement. 17

U.S.C. § 504(c). Courts may consider the following factors in determining whether to award


                                                 9
   Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 12 of 22




maximum statutory damages: “the willfulness of the defendant’s conduct, the deterrent effect of

an award on both the defendant and others, the value of the copyright, whether the defendant has

cooperated in providing necessary records to assess the value of the infringing material, and the

losses sustained by the plaintiff.” Tapestry, Inc. v. Trendy Tex., LLC, No. H-16-3150, 2018 WL

1558274, at *1 (S.D. Tex. Jan. 19, 2018). Statutory damages of $150,000 for each of the 66

Registered Works, for a combined total of $9,900,000, are appropriate in this case.

       Defendants willfully infringed DISH’s copyrights. (FAC ¶¶ 22-23, 30.) An infringement

is willful if the defendant “knows his actions constitute an infringement.” Broadcast Music, Inc.

v. Xanthas, Inc., 855 F.2d 233, 236 (5th Cir. 1998). “Willfulness may be inferred if notice of a

valid copyright was given prior to infringement.” Malaco Inc. v. Cooper, No. 300CV2648P, 2002

WL 1461927, at *4 (N.D. Tex. July 3, 2002) (citing Chi-Boy Music v. Charlie Club, Inc., 930 F.2d

1224, 1227 (7th Cir. 1991)). Defendants had actual knowledge of their infringement. Between

January 2016 and November 2019, Defendants were provided with 112 notices demanding that

they cease transmitting the Protected Channels. (FAC ¶ 22; Ferguson Decl. ¶¶ 2, 4, 8, Exs. 1, 3,

8.) Additional notices were sent to service providers associated with the Easybox service between

February 2016 and November 2019. (FAC ¶ 23; Ferguson Decl. ¶ 3, Ex. 2.) Defendants

transmitted the Protected Channels from different locations when the service providers removed

the Protected Channels from the Easybox service. (Id.)

       Defendants were again notified of the infringement when the FAC was served on them.

(Dkts. 18-19.) Defendants transmitted the Protected Channels without authorization after receiving

the notices of infringement and after being served with the FAC. (Duval Decl. ¶¶ 7-8, Ex. 1.)

Recent monitoring from January 2020 shows that Defendants continue to transmit some of the

Protected Channels. (Id.)

                                               10
   Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 13 of 22




       Defendants indisputably had actual knowledge that their conduct constituted copyright

infringement, and when summoned to account for their actions, failed to answer and defaulted.

Defendants are therefore willful copyright infringers subject to maximum statutory damages. See

US Green Bldg. Council, Inc. v. Wardell, No. 3:14-CV-01541-M-BH, 2016 WL 3752964, at *5

(N.D. Tex. June 17, 2016) (applying statutory damages factors under the Copyright Act and

concluding that “[b]ecause Defendant’s conduct was willful and he admitted that he acted

knowingly and intentionally by virtue of his default, an award of statutory damages against

Defendant in the maximum amount is warranted”), report and recommendation adopted, No. 3:14-

cv-01541-M-BH, Dkt. 60 (July 11, 2016); Superior Form Builders Inc. v. Dan Chase Taxidermy

Supply Co., 74 F.3d 488, 496 (4th Cir. 1996) (upholding award of maximum statutory damages

where plaintiff failed to establish any actual damages).

       Additional factors such as “the defendant’s profits[,]” “a plaintiff’s lost revenues[,]” “the

potential for discouraging a defendant from engaging in similar behavior going forward[,]” and

“whether a defendant has cooperated in providing records from which to assess the value of the

infringing material” also support an award of statutory damages of up to $150,000 per work. US

Green Bldg., 2016 WL 3752964, at *5. Defendants’ Easybox service distributes the Protected

Channels on a 24 hour per day, 7 day per week basis, and has done so since at least January 2016.

(Duval Decl. ¶¶ 8, 12, Ex. 1.) Defendants likely would not have continued offering the Easybox

service if it were not highly profitable. Considering Defendants do not pay licensing fees for the

Protected Channels and instead engage in copyright infringement, it may be inferred that the

Easybox service generates substantial profits. The exact amount of profits that Defendants received

and number of persons using the Easybox service is not available because Defendants chose to

default rather than defend this action, thereby frustrating attempts at obtain discovery from them.

                                                11
    Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 14 of 22




       Defendants’ infringement caused DISH to suffer lost subscription revenues, lost market

share, and price erosion, which are inherently difficult to calculate. See Part II.E.1. It would cost a

consumer approximately $150 per month to subscribe to DISH and receive all the Protected

Channels that are licensed and available on DISH’s satellite service. (Declaration of Michael

Schwimmer [Schwimmer Decl.] ¶ 7, Ex. 1.) During the four years of Defendants’ infringement,

DISH has lost many thousands of subscribers to its Arabic, Hindi, and Urdu programming

packages, at least in part to Defendants’ unauthorized transmission of the Protected Channels. (Id.

¶ 8, Ex. 2.) And limited third party discovery establishes Defendants’ sale of at least 619 Easybox

set-top boxes in the United States.2 (Ferguson Decl. ¶¶ 6-7, 9, Exs. 5, 7, 10.) Each sale of an

Easybox set-top box, smart IPTV subscription, or subscription renewal is potentially depriving

DISH of substantial revenues. Defendants’ unauthorized transmission of the Registered Works

contributes to DISH’s loss because the Registered Works air on the Protected Channels. (FAC ¶¶

10, 27, Ex. 1; Ferguson Decl. ¶¶ 10-15, Exs. 11-16.) DISH’s large loss of subscribers during the

four year period of Defendants’ infringement and the monthly subscription cost to receive all the

Protected Channels from DISH supports a maximum statutory damage award of $9,900,000.3

       Defendants should not be rewarded for their failure to defend this case, which is effectively

precluding DISH from calculating actual damages and profits. See US Green Bldg., 2016 WL

3752964, at *5; see also Teri Woods Publ’g, L.L.C. v. Williams, No. 12-4854, 2013 WL 6179182,

at *4 (E.D. Pa. Nov. 25, 2013) (awarding maximum statutory damages against copyright


2
 Defendants’ failure to participate in this case has prevented DISH from discovering the total
number of Easybox set-top boxes sold in the United States.
3
  Maximum statutory damages are supported with only 1,375 Easybox users during the four years
of Defendants’ infringement. (48 months multiplied by $150 per month multiplied by 1,375
Easybox users equals $9,900,000.)
                                                  12
   Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 15 of 22




infringers, without “evidence of Defendants’ profits, Defendants’ costs avoided or Plaintiffs’ lost

profits,” where defendants failed to answer complaint or participate in any way); Hydentra HLP

Int. Ltd. v. Porn69.org, No. CV-00451-PHX-DGC, 2016 WL 3213208, at *2 (D. Ariz. June 10,

2016) (awarding maximum statutory damages of $150,000 per work for 84 works for a total of

$12,600,000 where defendant posted plaintiff’s copyrighted videos on the internet and then failed

to answer after being sued).

       Defendants’ clear willfulness and the strong need for deterrence, as shown by ongoing

infringement in the face of numerous notices of infringement and intent to operate their business

on the basis of stealing others’ intellectual property, justifies an award of $150,000 per work. See

Columbia Pictures Television, Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186, 1195

(9th Cir. 2001) (statutory damages of $31.68 million were not excessive in case of willful copyright

infringement, as shown by the defendant continuing to broadcast programming after the case was

filed); China Central, Dkt. 158 (granting default judgment and awarding $30 million in statutory

damages for copyright infringement); Mo’Ayad, Dkt. 24 at 1 (awarding maximum statutory

damages for each of eight registered works); Dima Furniture Inc., 2019 WL 2498224, at *3

(same); Shava, Dkts. 120 at 12, 124 (awarding $150,000 for each of 171 registered works totaling

$25,650,000 for operating similar services); Lool Tech, Dkt. 25 at 1 (awarding $150,000 for each

of 7 registered works totaling $1,050,000 for operating similar service); (Ferguson Decl. ¶¶ 16-19,

Exs. 17, 19-21, 24) (attaching orders from China Central, Mo’Ayad, Shava, and Lool Tech). DISH

should be awarded statutory damages of $9,900,000, which is $150,000 for each of the 66

Registered Works.




                                                13
     Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 16 of 22




E.      DISH Should be Awarded Permanent Injunctive Relief.

        The Copyright Act authorizes the Court to “grant . . . final injunctions on such terms as it

may deem reasonable to prevent or restrain infringement of a copyright.” 17 U.S.C. § 502(a). A

permanent injunction is appropriate where the plaintiff shows: “(1) that it has suffered an

irreparable injury; (2) that remedies available at law, such as monetary damages, are inadequate to

compensate for that injury; (3) that, considering the balance of hardships between the plaintiff and

defendant, a remedy in equity is warranted; and (4) that the public interest would not be disserved

by a permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). Each

requirement for a permanent injunction is satisfied here.
        1.      DISH’s Irreparable Harm and Money Damages are Inadequate.

        Reputational injury and lost profits, which are difficult to calculate, each constitute

irreparable harm. See Valley v. Rapides Parish Sch. Bd., 118 F.3d 1047, 1056 (5th Cir. 1997)

(finding irreparable harm based upon potential damage to reputation); Fl. Businessmen v. City of

Hollywood, 648 F.2d 956, 958 n.2 (5th Cir. 1981) (“A substantial loss of business may amount to

irreparable injury if the amount of lost profits is difficult or impossible to calculate.”).

        DISH contracted with Networks granting DISH the exclusive right to transmit the

Protected Channels to subscribers in the United States. (FAC ¶ 10; Schwimmer Decl. ¶ 3.) DISH

offers the Protected Channels to its subscribers for a fee. (FAC ¶ 7; Schwimmer Decl. ¶ 7.) DISH

loses revenues and market share when users receive the Protected Channels through Defendants’

unauthorized Easybox service, which is provided at a lower cost compared to purchasing the

channels from DISH. (FAC ¶ 31; Schwimmer Decl. ¶¶ 6-8, 10.) Quantifying DISH’s lost revenues

is impractical as the number of customers that would have selected or otherwise stayed with DISH




                                                  14
   Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 17 of 22




cannot be easily determined. (Schwimmer Decl. ¶¶ 8, 10.) Defendants’ copyright infringement, if

allowed to continue, will lead to accumulating losses that are increasingly difficult to calculate.

       DISH is irreparably harmed by subscriber loss and reduction in market share resulting from

Defendants’ Easybox service. See Dima Furniture, 2019 WL 249822, at *7 (finding that DISH

was irreparably harmed by defendant’s infringing streaming service); Shava, Dkt. 120 at 13

(finding irreparable harm and monetary damages are inadequate because defendants are liable for

copyright infringement and plaintiffs have alleged the difficulty of determining the extent of the

harm from the infringements); China Central, 2015 WL 3649187, at *13 (“Defendants’ conduct

has caused irreparable harm because it has materially reduced the number of individuals who

subscribe to authorized U.S. platforms for [plaintiffs’] programming, causing lost market share.”);

Warner Bros. Entm’t, Inc. v. WTV Sys., Inc., 824 F. Supp. 2d 1003, 1013 (C.D. Cal. 2011)

(enjoining unlawful streaming service and finding “the loss of revenue to Plaintiffs and their

licensees, which is already significant, will continue to increase, and constitutes irreparable

injury”); (Ferguson Decl. ¶ 18, Ex. 20) (attaching order from Shava).

       Second, Defendants’ unauthorized transmission of the Protected Channels irreparably

harms DISH by damaging its business reputation and goodwill. Defendants’ Easybox service is

not subject to DISH’s quality assurance and security protocols and are plagued by interruption or

downtime and poor picture quality, which harms DISH in the eyes of consumers that mistakenly

believe the Protected Channels on the Easybox service originate from or are approved by DISH or

Networks, or incorrectly assume this is the same level of quality received from a legitimate service

such as that provided by DISH. (Schwimmer Decl. ¶¶ 11-12; Duval Decl. ¶ 13.) See China Central,

2015 WL 3649187, at *13 (“[D]efendant’s infringing conduct has caused irreparable harm because

it impairs plaintiffs’ brand, reputation, and goodwill by associating their programming with poor

                                                 15
   Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 18 of 22




quality transmissions and viewing experiences on [defendants’] device.”); WTV, 824 F. Supp. 2d

at 1012-14 (finding irreparable harm for reasons that include sub-optimal viewing experience and

risk of customer confusion associated with defendant’s unauthorized video streaming service).

       Finally, Defendants may not be financially able to compensate DISH for the damages

caused to date or losses incurred in the future, and therefore Defendants’ infringement causes

irreparable harm to DISH for which monetary damages alone are not an adequate remedy. See

Aspen Tech., Inc. v. M3 Tech, Inc., 569 Fed. App’x 259, 273 n.56 (5th Cir. 2014) (upholding

permanent injunction and concluding irreparable harm is established where it is probable that

plaintiff will be unable to collect any judgment against defendant); Metro-Goldwyn-Mayer

Studios, Inc. v. Grokster, Ltd., 518 F. Supp. 2d 1197, 1217 (C.D. Cal. 2007) (finding irreparable

harm under similar circumstances).

       2.      The Balance of Equities and Public Interest Favor an Injunction.

       DISH will be irreparably harmed without an injunction. An injunction would only require

that Defendants forego illegal conduct, which is not entitled to any weight in an equitable balancing

of factors. Lakedreams v. Taylor, 932 F.2d 1103, 1110 n.12 (5th Cir. 1991) (“Where the only

hardship that the defendant will suffer is lost profits from an activity which has been shown likely

to be infringing, such an argument in defense merits little equitable consideration.”); Apple

Computer, Inc. v. Franklin Computer Corp., 714 F.2d 1240, 1255 (3d Cir. 1983) (holding

injunction may issue despite potentially “devastating effect” on defendant’s business because an

infringer is not “permitted to construct its business around its infringement”).

       Permanently enjoining Defendants will advance the public interest by protecting the

copyrighted works airing on the Protected Channels, maintaining the incentive for Networks to

produce these works and for DISH to license them. See Shava, Dkt. 120 at 13 (“[I]t is in the public

                                                 16
    Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 19 of 22




interest to uphold the exclusive rights of the copyright owner.”); China Central, 2015 WL

3649187, at *14 (Any “interest the public may have ‘in receiving copyrighted content for free is

outweighed by the need to incentivize the creation of original works’”) (quoting Grokster, 518 F.

Supp. 2d at 1222); (Ferguson Decl. ¶ 18, Ex. 20) (attaching order from Shava).

       3.      The Court Should Order Third Party Service Providers to Cease Providing
               Services Supporting Defendants’ infringement.

       Defendants have repeatedly used third-party service providers including Global Layer

B.V., OVH Hosting, Inc., WorldStream B.V., and Netrouting Inc. to transmit the Protected

Channels. 4 (Duval Decl. ¶ 9, Exs. 2-5.) Disabling the computer servers will assist in at least

temporarily preventing Defendants from distributing the Protected Channels. (Duval Decl. ¶¶ 10,

14.)

       Courts have enjoined third parties who received actual notice of a permanent injunction

from providing services in connection with copyright infringement. See Dima Furniture, 2019 WL

2498224 at *8 (enjoining nonparty internet service providers because of their “active concert or

participation” with defendant’s infringing conduct); Mo’Ayad, Dkt. 24 at 4 (ordering that accounts

with nonparty internet service providers be terminated where they were being used to operate the

infringing service); China Central, Dkt. 192 at ¶¶ 16-17 (ordering third party service providers to

cease providing web, server, file hosting, data center and colocation, primary and backup storage,

back-end, traffic routing, bandwidth, content delivery networks, domain name server systems,

search-based online advertising, domain name registration privacy protection, social media, user

4
  The computer servers that are continuing to transmit the Protected Channels as of January 2020
are identified by IP addresses 134.19.180.26; 134.19.180.30; 134.19.191.194; and 213.152.173.38.
(Duval Decl. ¶ 10.) The service provider responsible for these IP addresses – Global Layer B.V.
– has been provided with copies of DISH’s motion and the proposed injunction and thereby given
an opportunity to object. (See Certificate of Service.)


                                                17
   Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 20 of 22




generated and online content, and data security services); Lool Tech, Dkt. 25 at ¶ 3 (ordering third

party service providers to cease providing electronic storage, computer server, website hosting,

file hosting, domain hosting, domain name registration, content delivery or acceleration, or social

media services); Times Content Limited v. Doe, No. 4:17-cv-01287, Dkt. 10 at ¶ 2 (S.D. Tex. May

5, 2017) (ordering third party service providers to suspend all services to infringing websites);

Showtime Networks Inc. v. Doe, No. 2:15-cv-03147-GW-MRW, Dkt. 20 at ¶ 2 (C.D. Cal. Apr. 30,

2015) (same); Warner Bros. Entm’t, Inc. v. Doe, No. 14-cv-3492, Dkt. 27 at 6-7 (S.D.N.Y. Oct. 3,

2014) (same); Shava, Dkts. 136 at 6, 138 at 2 (enjoining third party service providers and the

affiliated computer servers from providing services to the defendants that support their infringing

activity); (Ferguson Decl. ¶¶ 16-22, Exs. 18-19, 22-27) (attaching orders from China Central,

Mo’Ayad, Lool Tech, Times Content Limited, Showtime, Warner Bros., and Shava); see also Arista

Records, LLC v. Tkach, No. 15-cv-3701(AJN), 122 F. Supp. 3d 32, 36-38 (S.D.N.Y. 2015)

(holding non-party service providers must comply with injunction, finding “courts that have

addressed comparable technological services have similarly held that they fall within an

injunction’s reach if those services are knowingly used to facilitate injunction violations”) (citing

cases).

          4.     The Court Should Order Registries and Registrars to Disable and Transfer to
                 DISH the Domains Supporting Defendants’ Infringement.

          Defendants used the domain name easybox.tv to advertise, promote, and distribute Easybox

set-top boxes, smart IPTV subscriptions, and subscription renewals. (FAC ¶¶ 3, 13-15, 17, 18, 20-

21; Duval Decl. ¶ 4.) Defendants are using domain names e900x.com and k2442.com (together

with Easybox.tv, the “Offending Domain Names”), to operate the Easybox service and distribute

the Protected Channels. (Duval Decl. ¶ 11, Ex. 6.) VeriSign, Inc. is the registry for each of the


                                                 18
    Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 21 of 22




Offending Domain Names. (Id.) Transferring the Offending Domain Names to DISH would stop

Defendants, at least temporarily, from being able to distribute the Protected Channels in violation

of DISH’s rights. 5 (Id. ¶¶ 11, 14.)

       Similar orders in copyright and trademark cases instructed registries and registrars to

disable and transfer infringing domains to the plaintiffs. See Dima Furniture, 2019 WL 2498224

at *8-9; Mo’Ayad, Dkt. 24 at 4; China Central, Dkt. 192 at ¶ 18; Lool Tech, Dkt. 25 at ¶ 4; Times

Content Limited, Dkt. 10 at ¶ 3; Warner Bros., Dkt. 27 at 7; Shava, Dkts. 136 at 6, 138 at 2;

(Ferguson Decl. ¶¶ 16-20, 22, Exs. 18-19, 22-25, 27) (attaching orders from China Central,

Mo’Ayad, Lool Tech, Times Content Limited, Warner Bros., and Shava).

       A proposed permanent injunction has been filed similar to the injunctions entered in

analogous cases. See, e.g., Mo’Ayad, Dkt. 24 at 4; China Central, Dkt. 192; Lool Tech, Dkt. 25;

(Ferguson Decl. ¶¶ 16-17, 19, Exs. 18-19, 24) (attaching orders from Mo’Ayad, China Central,

and Lool Tech).

                                       III.    Conclusion

        The Court should grant DISH’s motion and hold Defendants jointly and severally liable

for damages in the amount of $9,900,000 and enter a permanent injunction, which is necessary to

protect DISH’s copyrights from further infringement.




5
 VeriSign has been provided with copies of DISH’s motion and proposed injunction and thereby
given an opportunity to object. (See Certificate of Service.)
                                                19
   Case 4:19-cv-02994 Document 26-1 Filed on 01/30/20 in TXSD Page 22 of 22




Dated: January 30, 2020                Respectfully submitted,

                                       Hagan Noll & Boyle LLC

                                       By: /s/ Stephen M. Ferguson
                                       Stephen M. Ferguson (attorney-in-charge)
                                       Texas Bar No. 24035248
                                       Southern District of Texas Bar No. 614706
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       Telephone: (713) 343-0478
                                       Facsimile: (713) 758-0146

                                       Joseph H. Boyle (of counsel)
                                       Texas Bar No. 24031757
                                       Southern District of Texas Bar No. 30740

                                       Counsel for Plaintiff DISH Network L.L.C.




                                      20
